DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fudeta (US 2006/0223330) in view of Solomon (US 2002/0182889).
Regarding claim 1, Fudeta discloses a method comprising:  2reducing bowing of a layered structure ([0029]) comprising a semiconductor material (Fig.2B, numeral 20) that has a first crystal structure and a 3substrate (10) that has a second crystal structure, wherein  the semiconductor material is formed, generating breakages, fractures, or at 4least one region of weakened bonding  (Fig.2B, numeral 25) within the layered structure (Fig.2B);  5bonding a base wafer (Fig.2A, numeral 2) to the semiconductor material (20) 
Fudeta does not disclose wherein the bowing of the layered structure is caused by a lattice mismatch between the first crystal structure and the second crystal structure, and wherein generating breakages, fractures, or at least one region of weakened bonding within the layered structure is performed after the layered structure has been formed.
Fudeta however discloses that that the layered structure comprises sapphire substrate and nitride semiconductor layer ([0029]) that inherently have different lattice constants (i.e. they have a lattice mismatch). And Solomon discloses that the bowing of the layered structure is caused by a lattice mismatch between the first crystal structure (sapphire) (Fig.1a, numeral 101) and the second crystal structure (nitride semiconductor) (Fig.1a, numeral 102) ([0008]), and wherein generating breakages, fractures, or at least one region of weakened bonding within the layered structure (Fig.5a, numerals 501, 502) ; (Fig.5B, numeral 505) is performed  after the layered structure has been formed ([0032]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Fudeta with Solomon to perform generating breakages, fractures, or at least one region of weakened bonding within the layered structure is  after the layered structure has been formed to reduce bowing of the layered structure is caused by a lattice mismatch between the first crystal structure and the second 
Regarding claim 2, Fudeta discloses wherein the semiconductor material comprises, in 2order, an n-type layer, a quantum well layer, and a p-type layer ([0046]).  
Regarding claim 13, Fudeta discloses wherein the semiconductor material comprises 2GaN and the substrate comprises sapphire ([0033]).  
Regarding claim 14, Fudeta discloses wherein the substrate is removed from the 2semiconductor material by heating the substrate ([0037]; note: laser beam).  
Regarding claim 15, Fudeta discloses wherein the substrate is removed from the 2semiconductor material by applying a horizontal force to the substrate ([0037]; note: laser beam).  
Regarding claim 16, Fudeta discloses wherein the substrate is removed from the 2semiconductor material by focusing the laser beam at an interface between the semiconductor 3material and the substrate at locations that are not vertically aligned with a pixel area of the base 4wafer ([0037]; note “a pixel area” is not defined, thus any are of the base wafer can be considered as “a pixel are”).  
Regarding claim 17, Fudeta discloses depositing a contact layer (Fig.3, numeral 19) on 2the semiconductor material after the bowing of the layered structure is reduced ([0044]).  
Regarding claim 18, Fudeta discloses depositing a bonding layer on 2the contact layer (19) after the bowing of the layered structure is reduced ([0053]; note: “adhesive sheet”).  
Regarding claim 9, Solomon discloses the bowing of the layered structure is reduced by generating a plurality of vertical fractures within the substrate, and 4each of the vertical fractures is generated by focusing a laser beam at a plurality 5of locations along a vertical section of the substrate ([0032]).  
Regarding claim 110, Solomon discloses 2the bowing of the layered structure is reduced by generating a plurality of 3breakages at physically separate locations along an interface between the semiconductor material 4and the substrate, and 5each of the breakages is generated by focusing a laser beam at a respective one of 6the physically separate locations ([0032]).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fudeta in view of Solomon as applied to claim 1 above, and further in view of Oh (US 2008/0079875).
Regarding claim 111, Solomon discloses wherein the semiconductor material along the interface is transparent (Fig. 5A, numeral 502: note: GaN).
Fudeta in view of Solomon does not explicitly disclose wherein for each of the breakages, the laser beam is focused at the respective one of the physically separate locations until the laser beam has caused a portion of the semiconductor material at the respective one of the physically separate locations to change color to black.
Solomon however discloses that the desired loss of coherency can be adjusted by factors such as laser pulse energy, peak power, pulse duration, spot size, beam scan rate, etc ([0032]).  And Oh discloses that irradiation with laser could change part of transparent material to a black colored regions ([0046]).
 .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891